Name: Commission Regulation (EC) No 1862/1999 of 27 August 1999 concerning the 136th special invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3398/91
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 EN Official Journal of the European Communities 28. 8. 1999L 228/20 COMMISSION REGULATION (EC) No 1862/1999 of 27 August 1999 concerning the 136th special invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3398/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 7(5) thereof, (1) Whereas, pursuant to Commission Regulation (EEC) No 3398/91 of 20 November 1991 on the sale by invita- tion to tender of skimmed-milk powder for the manu- facture of compound feedingstuffs (3), as last amended by Regulation (EC) No 124/1999 (4), intervention agen- cies have put up for sale by standing invitation to tender certain quantities of skimmed-milk powder held by them; (2) Whereas, according to Article 8 of Regulation (EEC) No 3398/91, in the light of the tenders received in response to each individual invitation to tender a minimum selling price shall be fixed or a decision shall be taken to make no award; (3) Whereas on the basis of the examination of the offers received, the tendering procedure should not be proceeded with; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 For the 136th individual invitation to tender pursuant to Regu- lation (EEC) No 3398/91, in respect of which the time limit for the submission of tenders expired on 24 August 1999, no award shall be made. Article 2 This Regulation shall enter into force on 28 August 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1999. For the Commission Karel VAN MIERT Member of the Commission (1) OJ L 148, 28.6.1968, p. 13. (2) OJ L 206, 16.8.1996, p. 21. (3) OJ L 320, 22.11.1991, p. 16. (4) OJ L 16, 21.1.1999, p. 19.